




Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is dated as of the 26th day of August by and
between Team Health, Inc., a Tennessee corporation (the “Company”), and Michael
D. Snow (“Employee”).
WITNESSETH:


WHEREAS, the Company desires to continue to employ Employee pursuant to the
terms of this Agreement;


WHEREAS, Employee desires to be so employed pursuant to the terms of this
Agreement; and
WHEREAS, the Company and Employee desire to amend and restate Employee’s prior
Employment Agreement with the Company, dated as of April 18, 2013 (the “Prior
Agreement”), as reflected in this Agreement.
NOW THEREFORE, based upon these premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree upon the terms and conditions of Employee’s employment
with the Company that are set forth herein,
1.    Effectiveness/Employment and Term.
1.1    This Agreement constitutes a binding obligation of the parties as of the
date hereof; provided that notwithstanding any other provision of this
Agreement, the operative provisions of this Agreement shall become effective as
of September 1, 2014 (the “Effective Date”).
1.2    The Company agrees to employ Employee and Employee agrees to be employed
by the Company pursuant to the terms of this Agreement, and for the term of this
Agreement, as the President and Chief Executive Officer of the Company and of
Team Health Holdings, Inc. (“Holdings”), reporting to the Board of Directors of
Holdings (the “Board”) to perform the duties assigned to Employee by the Board.
The term of this Agreement shall be for a period of three (3) years commencing
with the Effective Date, subject to earlier termination pursuant to this
Agreement. Thereafter, this Agreement shall automatically renew for successive
one (1) year terms unless sooner terminated pursuant to Section 6 of this
Agreement.
2.    Duties. Employee will perform all duties customarily incident to
Employee’s position and such duties that are properly assigned to from time to
time by the Board. Employee shall devote Employee’s entire business time,
attention and effort to the affairs of the Company and shall use Employee’s
reasonable best efforts to promote the interests and success of the Company, and
shall cooperate fully with the Board in the advancement of the best interests of
the Company; provided, however, that Employee may serve on corporate, civic or
charitable boards or committees, deliver lectures, fulfill speaking engagements,
or manage personal investments, provided that such activities do not
individually or in the aggregate significantly interfere with, or are otherwise
not inconsistent with, the performance of Employee’s duties under this
Agreement. Nothing herein shall prevent Employee from engaging in certain
passive investments so long as the same do not require Employee’s




--------------------------------------------------------------------------------




management efforts, are passive, are not inconsistent with Employee’s duties
hereunder and are not prohibited by the restrictive covenants of Section 7.
3.    Compensation.
3.1    Salary. Commencing on the Effective Date, Employee shall receive an
annualized base salary of $900,000 per year, payable biweekly. On an annual
basis, the Board may review Employee’s total compensation and may, in its sole
discretion, increase Employee’s base salary from time to time without the
necessity of further action to amend this Agreement. Employee’s base salary as
in effect at any time is hereinafter referred to as the “Base Salary”.
3.2    Bonus. For each fiscal year of the Company, Employee will be eligible to
earn a bonus payment based on performance, determined in accordance with Exhibit
A (the “Bonus”). The Bonus, if any, shall be paid to Employee within two and
one-half (2.5) months after the end of the applicable fiscal year, or at such
time as similar bonuses are paid to other similarly situated employees of
Company.
3.3.    Taxes and Other Applicable Deductions. From all compensation paid to
Employee, the Company shall withhold all applicable sums for all state, federal
and local taxes, and such other amounts as are necessary and applicable or
agreed to by Employee.
3.4 Equity Interest Incentives. Employee shall be eligible to receive awards as
a participant in the Team Health Holdings, Inc. Amended and Restated 2009 Stock
Incentive Plan (the “Plan”), subject to the terms of the Plan and the approval
and sole discretion of the Board and, if applicable, subject to compliance with
any Executive Stock Ownership Guidelines as approved by the Board.
3.5    Sign-On Award. On the Effective Date, the Company will pay to Employee a
cash lump sum sign-on bonus in the amount of $50,000.
4.    Employee Benefits. In addition to Employee’s Base Salary, Employee shall
be entitled to all standard benefits normally provided by the Company to its
similarly situated executive officers, which may be sponsored, developed or
established by the Company from time to time in the sole discretion of the
Company. Such benefits shall also include, to the extent the Company owns or
leases on a full-time basis an aircraft for business use, reasonable personal
use of such aircraft; provided, that such use does not interfere with bona-fide
business of the Company. For purposes of this Section, reasonable use shall
include up to forty (40) hours of flight time per calendar year (and on a
pro-rata basis for the portion of 2014 for which the Employee is employed as the
Chief Executive Officer of the Company), with unused hours forfeited at the end
of each applicable year. Employee shall not be entitled to any remuneration for
unused hours hereunder upon termination of employment or otherwise.
5.    Business Expenses. The Company will reimburse Employee (within sixty (60)
days following submission by Employee to the Company of appropriate supporting
documentation) for Employee’s usual and customary business expenses incurred in
the course of Employee’s employment in accordance with the Company’s applicable
policies and procedures, including expenditure limits and substantiation
requirements, in effect from time to time regarding reimbursement of expenses
incurred by similar situated employees of the Company; provided claims for such
reimbursement (accompanied by supporting documentation) are submitted to the
Company within ninety (90) days following the date such claims are incurred.




--------------------------------------------------------------------------------




6.    Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Employee’s rights to
termination payments and benefits under this Agreement upon termination of
employment with the Company.
6.1    Mutual Agreement/Resignation without Good Reason/Death or Disability.
Employee’s employment shall terminate upon the occurrence of either of the
following events:
(a)    The Company and Employee shall mutually agree to termination in writing
or Employee shall resign without Good Reason; provided that Employee shall be
obligated to give the Company at least ninety (90) days advance written notice
of any resignation without Good Reason. Upon Employee’s termination of
employment due to mutual agreement, or the resignation of employment by Employee
without Good Reason (as defined herein), the Company will pay to Employee the
amount of any unpaid Base Salary owed through the date of termination, and shall
reimburse Employee for any unreimbursed expenses pursuant to Section 5 for
expenses incurred in the performance of Employee’s duties hereunder prior to
termination.
(b)    The death of Employee or termination by the Company due to Employee’s
Disability. Disability for purposes of this Agreement shall be the inability of
Employee to materially perform Employee’s duties hereunder due to a physical or
mental condition for a period of ninety (90) consecutive days, as reasonably
determined by the Board in good faith. Upon Employee’s termination of employment
for death or disability, Company will pay to Employee the amount of any unpaid
Base Salary owed through the date of termination, and shall reimburse Employee
for any unreimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of Employee’s duties hereunder prior to termination.
6.2    Termination for Cause. Employee’s employment may be terminated by the
Company for “Cause” upon the occurrence of any of the following events:
(a)    Employee’s conviction of or the entering of a guilty plea or plea of no
contest with respect to a felony, the equivalent thereof, or any other crime
involving fraud, dishonesty or moral turpitude which in the reasonable judgment
of the Company is materially detrimental to the Company or materially affects
Employee's ability to perform Employee’s duties pursuant to this Agreement;
(b)    Employee’s intentional neglect of or material inattention to Employee’s
duties;
(c) Employee commits an intentional and material act (i) to defraud the Company
or its affiliates, or (ii) of embezzlement or dishonesty against the Company or
its affiliates;
(d)    Employee willfully impedes or endeavors to influence, obstruct or impede
or fails to materially cooperate with an investigation authorized by the
Company, a self-regulatory organization or a governmental department or agency;
or
(e)    Employee’s failure to maintain his family primary residence in Knoxville,
TN or the immediate vicinity thereof or Employee’s material breach of this
Agreement;


provided, however, that no event described under clauses (b) or (e) above shall
constitute “Cause” unless the Company first notifies Employee of such event and
the event, if capable of being cured, remains uncured for more than ten (10)
days following the date of such notice.




--------------------------------------------------------------------------------






Upon the Company’s termination of employment for Cause or upon termination of
employment due to death or disability, Company will pay to Employee the amount
of any unpaid Base Salary owed through the date of termination, and shall
reimburse Employee for any unreimbursed expenses pursuant to Section 5 for
expenses incurred in the performance of Employee’s duties hereunder prior to
termination, and Company will have no other liability to Employee hereunder.
Such termination shall be without prejudice to any other remedy to which the
Company may be entitled, either by law, or in equity, or under the terms of this
Agreement.
6.3    Termination Without Cause. The Company may terminate the Employee’s
employment without Cause immediately at any time upon written notice to
Employee. In the event that the Company terminates Employee’s employment without
Cause, Company will pay to Employee the amount of any unpaid Base Salary owed
through the date of termination, and shall reimburse Employee for any
un-reimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of Employee’s duties hereunder prior to termination. In addition,
Employee shall be entitled to the severance compensation and rights described in
Section 6.5(a).
6.4    Termination for Good Reason. Employee may voluntarily resign Employee’s
employment for “Good Reason” upon the occurrence of any of the following:
(a)    The assignment to Employee of duties that represent a substantial adverse
alteration in the nature or status of Employee’s responsibilities.
(b)    Any reduction in Employee’s annual Base Salary (other than across the
board reduction of similarly situated employees of the Company).
(c)    Employee’s required relocation to a place of business more than fifty
(50) miles away from Employee’s current place of business.
(d)    Any material breach by the Company of this Agreement or any other
agreement with, or obligation to or for the benefit of, Employee, including but
not limited to any stock option or stock incentive plan, in each case that is
adverse to Employee.
Notwithstanding the foregoing, no event shall constitute Good Reason unless and
until Employee shall have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within thirty (30) days following its receipt of such written notice;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Employee’s knowledge thereof,
unless Employee has given the Company written notice thereof prior to such date.
Upon Employee’s termination of employment for Good Reason, Company will pay to
Employee the amount of any unpaid Base Salary owed through the date of
termination, and shall reimburse Employee for any un-reimbursed expenses
pursuant to Section 5 for expenses incurred in the performance of Employee’s
duties hereunder prior to termination. In addition, Employee shall be entitled
to the severance compensation and rights described in Section 6.5(a).
6.5    Severance Compensation and Other Obligations.
(a)    If Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason, then, subject to Employee’s continued compliance with
the provisions of Section 7 and 8 of this Agreement, and provided Employee has
signed a standard release of claims




--------------------------------------------------------------------------------




in favor of the Company and its Related Companies, the Company shall provide to
Employee the following:
(i)    Employee will receive an amount equal to two (2) times Employee’s Base
Salary, payable in bi-weekly installments over a two year period, beginning on
the date of termination.
(ii)    Employee will receive an amount equal to two (2) times the average
annual Bonuses paid to Employee pursuant to Section 3.2 of this Agreement for
the two most recently completed Performance Periods (as defined in Exhibit A),
payable in bi-weekly installments over a two year period, beginning on the date
of termination.


(iii)    In order to reimburse Employee for Employee’s expenses associated with
continued medical benefits coverage, payment to Employee of an aggregate amount
equal to twenty-four (24) months of premiums for Company group medical benefits
available to Employee and Employee’s family that were in force for Employee and
Employee’s family immediately prior to termination. The amount of such premiums
shall be equal to the monthly premium set for those medical benefits pursuant to
the continuation of medical coverage under section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) and sections 601 through 608, inclusive,
of ERISA (collectively, “COBRA”) at the time of Employee’s termination. These
payments shall be made by Company to Employee regardless of the COBRA
continuation coverage actually in effect or the premiums actually paid for such
coverage, and shall be payable in bi-weekly installments, beginning on the date
of termination. Employee understands and acknowledges that the payments
specified by this Section 6.5(a)(iii) shall be made subject to all income,
withholding and other employment taxes and Employee is solely responsible for
all income, employment and other taxes that may be imposed thereon.


(iv)    Employee will receive any unpaid Bonus earned for all prior completed
Performance Periods. Additionally, Employee will receive a pro rata Bonus for
the Performance Period in which Employee’s termination occurred, based on actual
performance for the full Performance Period (and any exercise of negative
discretion applied in a manner consistent with such negative discretion applied
to other senior executives) multiplied by a fraction, the numerator of which is
the number of days Employee was employed during the Performance Period through
the date of termination and the denominator of which is 365, and paid to
Employee when such bonuses are paid to other senior executives.
7.    Restricted Activities.
7.1    Preliminary Statement. Employee acknowledges that by virtue of Employee’s
duties under this Agreement, Employee shall become aware of various sensitive
and confidential information, and shall develop contacts and relationships which
Employee otherwise would not have had access to or developed. Employee further
acknowledges that such information and relationships would give Employee an
unfair competitive advantage should Employee compete with the Company. Employee
further acknowledges that the Company has certain subsidiaries and business
divisions (collectively, the “Related Companies”) and that Employee may also
become aware of certain confidential information relating to the Related
Companies and will develop certain contacts and relationships with clients or
customers of the Related Companies which would give Employee an unfair
competitive advantage if Employee should compete with the Related Companies.
Accordingly, Employee agrees that Employee shall not, directly or indirectly,
whether alone or as a partner, officer, director, investor, employee, agent,
member or shareholder of any other entity or corporation, without




--------------------------------------------------------------------------------




the prior written consent of the Company, violate any of the covenants (the
“Covenants”) set forth in this Section 7. For purposes of this Agreement, the
term “business division” shall mean any person or entity which controls, is
controlled by, or is under common control with the Company or a Related Company.
7.2    Covenant Not to Divulge Confidential Information. During the term of
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise, and after termination of Employee’s employment with the Company,
Employee shall not (i) use any Confidential Information of or concerning the
Company or the Related Companies except for the Company’s benefit or (ii)
disclose or divulge to any third party any Confidential Information relating to
the Company or the Related Companies, except as otherwise required by law.
“Confidential Information” shall mean information concerning the Company or any
Related Company, whether written or oral, which Employee is or becomes aware of
and which has not been publicly disclosed. Information shall not be deemed
“publicly disclosed” if disclosed by Employee in violation of this Agreement or
as a result of such information being disclosed to employees or agents of the
Company or any Related Company.
7.3.    Covenant Not to Compete or Interfere with Business Relationships. During
the term of Employee’s employment with the Company, whether pursuant to this
Agreement or otherwise, and continuing for a period of two (2) years after
termination of Employee’s employment with the Company Employee shall not engage
in any activity competitive with or adverse to the Company or any Related
Company described in this Section 7.3.
(a)    Employee shall not solicit or hire (for Employee or on behalf of a third
party) any person who is then, or during the term of this Agreement was, an
employee or contractor (including, without limitation, any contract physicians)
of the Company or any Related Company. Contract physicians shall include those
physicians with whom the Company or any Related Company then has a contract, or
which have actively been recruited by the Company or any Related Company within
one hundred eighty (180) days prior to termination of this Agreement.
(b)    Employee shall not induce or attempt to induce any person or entity doing
business with the Company or any Related Company, to terminate such
relationship, or engage in any other activity detrimental to any Related
Company. Specifically, Employee shall not solicit or contract with (a) any then
current client of the Company or any Related Company, (b) any client with which
the Company or any Related Company previously did business during the one (1)
year period immediately prior to termination of Employee’s employment with the
Company, or (c) any prospective client of the Company or any Related Company
which the Company or a Related Company was “actively seeking” to do business
with within the one (1) year period immediately before termination of Employee’s
employment with the Company. (For purposes of this Agreement, the Company or a
Related Company will be deemed to have been “actively seeking” to do business
with a prospective client if the Company or a Related Company did any of the
following: (A) met with the administration of such prospective client, (B)
submitted a response to a Request for Proposal (“RFP”) or other formal proposal
from such prospective client, or (C) made any other written response to a
request, solicitation, or initial discussion by or with such prospective
client.)
(c)    Employee shall not be employed by nor have any financial relationship
with any entity which directly or indirectly performs any competitive activity
which Employee is individually prohibited from performing under the terms of
this Agreement.




--------------------------------------------------------------------------------




(d)    Notwithstanding the restrictions specified in this Section 7, nothing
herein shall be construed to prohibit Employee from: (i) owning, solely as a
passive investment, the securities of an entity which are publicly traded on a
national or regional stock exchange or on the over-the-counter market or
investing through a private equity fund in securities of an entity that is not
publicly traded, provided that Employee (A) is not a controlling person or, or a
member of a group which controls, such entity and (B) does not, directly or
indirectly, own 5% or more of any class of securities of such entity; or (ii)
owning, solely as a passive investment, the securities of an entity which are
not publicly traded provided that such entity is not engaged in a principal
business of providing emergency room services to hospitals.
Except as specifically provided herein, Employee is free to engage in any
business activity, not otherwise prohibited by this Agreement, in any geographic
location.
7.4    Construction. For purposes of this Section 7, the term “then” shall mean
at the time of Employee’s engagement in the applicable conduct. The Covenants
are essential elements of this Agreement, and but for Employee’s agreement to
comply with the Covenants, the Company would not have entered into this
Agreement. The Covenant shall be construed as independent of any other
provisions in this Agreement. Except as provided in Section 7.6 below, the
existence of any claim or cause of action of Employee against the Company or any
Related Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of any of the Covenants. The period of
time during which Employee is prohibited from engaging in the business practices
described in the Covenants shall be extended by any length of time during which
Employee is in breach of the Covenants. The Company and Employee agree that the
Covenants are appropriate and reasonable when considered in light of the nature
and extent of the business conducted by the Company. However, if a court of
competent jurisdiction determines that any portion of the Covenants, including
without limitation, the specific time period, scope or geographical area, is
unreasonable or against public policy, then such Covenants shall be considered
divisible as to time, scope, and geographical area and the maximum time period,
scope or geographical area which is determined to be reasonable and not against
public policy shall be enforced.
7.5    Remedies. The parties agree that if Employee breaches any Covenant, the
Company or the Related Companies, as applicable, will suffer irreparable damages
and Employee will receive a benefit for which Employee had not paid. Employee
agrees that (i) damages at law will be difficult to measure and an insufficient
remedy to the Company or a Related Company in the event that Employee violates
the terms of this Section 7 and (ii) the Company and the Related Companies shall
be entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of this Section 7 without the
necessity of posting a bond or proving actual damages, which injunctive relief
shall be in addition to any other rights or remedies available to the Company or
the Related Companies. No remedy shall be exclusive of any other, and neither
application for nor obtaining injunctive or other relief shall preclude any
other remedy available, including money damages and reasonable attorneys’ fees.
Employee agrees to pay the Company or the Related Companies all costs and
expenses incurred by the Company or the Related Companies relating to the
enforcement of the terms of this Section 7, including reasonable attorneys’
fees, both at trial and in appellate proceedings. Employee acknowledges and
agrees that the Related Companies are intended beneficiaries of the Covenants
and shall have the same rights and remedies as the Company to enforce the
Covenants.
7.6    Limitation on Enforcement. In the event the Company materially breaches
this Agreement by failing to meet a payment obligation hereunder (as defined
below), and Employee is not in breach of this Agreement, then Employee shall no
longer be bound by the Covenants. For purposes of this Agreement, “materially
breaches this Agreement by failing to meet a payment obligation




--------------------------------------------------------------------------------




hereunder” shall mean (i) the Company has failed to meet a payment obligation
hereunder (and likewise failed to cure such nonpayment within thirty (30) days
following notice from Employee) and (ii) the Company did not have a good faith
basis to not pay the disputed payment to Employee. If the Company has a good
faith dispute regarding the amount owed to Employee, such dispute shall be
submitted to arbitration pursuant to Section 20 herein. If a good faith dispute
does exist regarding any payment obligation, the Company shall only be deemed to
have materially breached this Agreement by failing to meet a payment obligation
hereunder if, after the amount to be paid is determined by an arbitrator, the
Company does not pay such amount awarded by the arbitrator within thirty (30)
days after the arbitrator’s decision.
8.    Inventions and Intellectual Property. Employee acknowledges that all
developments, including, without limitation, inventions, patentable or
otherwise, discoveries, improvements, patents, trade secrets, designs, reports,
computer software, flow charts and diagrams, procedures, data, documentation,
ideas and writings and applications thereof relating to the present or planned
business of the Company or any Related Company that, alone or jointly with
others, Employee may conceive, create, make, develop, reduce to practice or
acquire during the term of this Agreement (collectively, the “Developments”) are
works made for hire and shall remain the sole and exclusive property of the
Company, and Employee hereby assigns to the Company all of Employee’s right,
title and interest in and to all such Developments. All related items,
including, but not limited to, memoranda, notes, lists, charts, drawings,
records, files, computer software, programs, source and programming narratives
and other documentation (and all copies thereof) made or compiled by Employee,
or made available to Employee, concerning the business or planned business of
the Company or any Related Company shall be the property of the Company and
shall be delivered to the Company promptly upon the termination of this
Agreement. The provisions of this Section 8 shall survive the termination of
this Agreement.
9.    Key Man Insurance. The Company shall have the option to purchase a key man
disability and/or life insurance policy regarding Employee which names the
Company or its designee as beneficiary. Employee agrees to cooperate with the
Company in obtaining such policies including, without limitation, submitting to
a reasonably requested medical examination.
10.    Death. If Employee dies before the date on which all amounts owing to the
Employee hereunder are paid in full, the Company and Holdings, as the case may
be, shall pay to Employee’s estate (or such other recipient as designated from
time to time by Employee in writing) such remaining amounts when and as such
amounts were otherwise payable to Employee. After receiving the payments
provided under this Section 10, Employee and Employee’s estate shall have no
further rights against the Company for compensation under this Agreement.
11.    Assignment and Binding Effect. Employee may not sell, assign, transfer,
or otherwise convey any of Employee’s rights or delegate any of Employee’s
duties under this Agreement without the prior written consent of the Company.
Otherwise, this Agreement shall be binding upon and inure, to the benefit of the
parties and their successors, assigns, heirs, representatives and beneficiaries.
12.    Entire Agreement and Modification. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by both parties.
13.    Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in




--------------------------------------------------------------------------------




writing. Any waiver by any party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement.
14.    Governing Law and Venue and Limitations Period. Tennessee law shall
govern the rights and obligations under this Agreement, without giving effect to
any conflict of laws principles that would require application of the laws of
any other jurisdiction. In the event litigation is necessary, such legal action
shall be commenced only in a court, of competent jurisdiction in Knox County,
Tennessee; litigation commenced other than in Knox County, Tennessee shall be
subject to being dismissed, stayed or having venue transferred to Knox County at
the option of the party not commencing said litigation. The parties further
waive all objections and defenses to litigation being conducted in Knox County,
Tennessee, based upon venue or under the doctrine of forum non conveniens. Legal
proceedings for breach of this Agreement shall be commenced within twelve (12)
months of any alleged breach or thereafter be barred.
15.    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or first class mail, to the addresses below, or
hand-delivered to the party to whom it is to be given. Any party may change such
address by written notice to the other party. Any notice or other communication
given by certified mail or first class mail shall be deemed given two (2) days
after mailing thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.


If to the Company:
Team Health, Inc.

265 Brookview Centre Way
Suite 400
Knoxville, Tennessee 37919
Attention: General Counsel
 
With a copy to:
Team Health, Inc.

265 Brookview Centre Way
Suite 400
Knoxville, Tennessee 37919
Attention: Human Resources Vice President


If to Employee:    
Address on File With Human Resources
    
Notwithstanding anything herein to the contrary, if actual written notice is
received, regardless, of the means of transmittal, such notice shall be deemed
to be acceptable and effective as proper notice under this Section 15.
16.    Severability. Except as otherwise provided in Section 7.4, in the event
that any provision in this Agreement shall be found by a court, arbitrator,
referee or governmental authority of competent jurisdiction to be invalid,
illegal or unenforceable, such provision shall be construed and enforced as if
it had been narrowly drawn so as not to be invalid, illegal or unenforceable,
and the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be effected or impaired thereby, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.




--------------------------------------------------------------------------------




17.    Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
18.    Confidentiality. Subject to any requirements to publicly disclose this
Agreement, during the term of this Agreement and thereafter, Employee shall not
disclose any terms or information pertaining to any provision of this Agreement
to any person or entity without the prior written consent of the Company, with
the exception of Employee’s tax, legal or accounting advisors for legitimate
business purposes of Employee, or as otherwise required by law.
19.    Enforcement Costs. Subject to the provisions of Section 7.5 herein, if
any legal action or other proceeding is brought, for the enforcement of any of
the terms or conditions of this Agreement, or because of an alleged dispute,
breach, or default, in connection with any of the provisions of this Agreement
the prevailing party in such action shall be entitled to recover from the
non-prevailing party the costs it incurred in such action including, but not
limited to, reasonable attorneys’ fees (including costs and fees incurred on
appeal), in addition to any other relief to which such party may be entitled.
20.    Survival. Termination of this Agreement shall not terminate any
continuing obligation(s) of the parties under this Agreement, and the parties
hereby agree that such obligation(s) shall survive termination, unless the
context of the obligation(s) requires otherwise.
21.    Name or Ownership Change. This Agreement shall continue in full force and
effect in the event of a change in the name or ownership of the Company.
22.    Compliance with other Agreements. Employee represents and warrants that
the execution of this Agreement and Employee’s performance of Employee’s
obligations hereunder will not conflict with, or result in a breach of any
provision of, or result in the termination of, or constitute a default under,
any agreement to which Employee is a party or by which Employee is or may be
bound.
23.    No Rule of Construction. This Agreement shall be construed to be neither
against nor in favor of any party hereto based upon any party’s role in drafting
this Agreement, but rather in accordance with the fair meaning hereof.
24.    Indemnification.
24.1    General. The Company agrees that if Employee is made a party or is
threatened to be made a party to any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Employee is or was a trustee, director, officer, member,
shareholder, partner, employee or agent of the Company or any of its Related
Companies or is or was serving at the request of the Company or any of its
business divisions as a trustee, director, officer, member, shareholder,
partner, employee or agent of another corporation or a partnership, joint
venture, limited liability company, trust or other entity, including without
limitation, service with respect to employee benefit plans, whether or not the
basis for such Proceeding is alleged action in an official capacity while
serving as a trustee, director, officer, member, shareholder, partner, employee,
agent or otherwise, Employee shall be indemnified and held harmless by the
Company to the fullest extent authorized by law, as the same exists or may
hereafter be amended, against all Expenses (as defined herein) incurred or
suffered by Employee in connection therewith, and such indemnification shall
continue as to Employee even if he has ceased to be a trustee, director,
officer, member, shareholder, partner or agent of, or is no longer employed by,
the Company or any of its Related Companies and shall inure to the benefit of
Employee’s heirs, executors and administrators; provided, however, that except
with respect to proceedings to enforce rights to indemnification under this
Agreement, the




--------------------------------------------------------------------------------




Company shall indemnify Employee in connection with a Proceeding (or part
thereof) initiated by Employee only if such Proceeding (or part thereof) was
authorized by the Board of Directors of the Company. It shall be a defense to
any such action (other than an action brought to enforce a claim for the advance
of Expenses where the undertaking required pursuant to this Agreement, if any,
has been tendered to the Company) that the claimant has not met the standards of
conduct which make it permissible under the Tennessee General Corporation Act
for the Company to indemnify the claimant for the amount claimed but the burden
of such defense shall be on the Company.
24.2    Expenses. As used in this Section 24, “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, costs, attorneys’ fees, accountants’ fees, disbursements and
costs of attachment or similar bonds, costs of investigations, and any expenses
of establishing a right to indemnification under this Agreement.
24.3    Enforcement. If a claim or request under this Section 24 is not paid by
the Company, or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Employee may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and, if successful in whole or in part, Employee shall also be entitled
to be paid the costs and expenses, including, without limitation, attorneys’
fees, or prosecuting such suit, together with prejudgment interest.
24.4    Partial Indemnification. If Employee is entitled to indemnification by
the Company for some or a portion of any Expenses, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Employee for the
portion of such Expenses to which Employee is entitled.
24.5    Advances of Expenses. Expenses incurred by Employee in connection with
any Proceeding shall be paid by the Company in advance upon Employee’s request
that the Company pay such Expenses, but only in the event that Employee shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Employee is not entitled to
indemnification, and (ii) a statement of Employee’s good faith belief that the
standard of conduct necessary for indemnification by the Company has been met.
24.6    Notice of Claim. Employee shall give the Company notice of any claim
made against Employee for which indemnification will or could be sought under
this Agreement. In addition, Employee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Employee’s
power and at such times and places as are convenient for Employee.
24.7    Defense of Claim. With respect to any Proceeding (except any criminal or
regulatory Proceeding) as to which Employee notifies the Company of the
commencement thereof: (i) the Company will be entitled to participate in such
Proceeding at its own expense; (ii) except as otherwise provided below, to the
extent it so desires, the Company will be entitled to assume the defense
thereof, with counsel satisfactory to Employee, which in the Company’s
discretion may be regular counsel to the Company and may be counsel to other
officers and directors of the Company or any subsidiary thereof (Employee also
shall have the right to employ Employee’s own counsel in such action, suit or
Proceeding if Employee reasonably concludes that failure to do so would involve
a conflict of interest between the Company and Employee, and under such
circumstances the fees and expenses of such counsel shall be at the expense of
the Company.); and (iii) the Company shall not be liable to indemnify Employee
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent, such consent not to be unreasonably
withheld. The Company shall not settle any action or claim in any manner that
would impose any penalty that would not be paid directly or




--------------------------------------------------------------------------------




indirectly by the Company or result in any limitation on, or reporting
requirements to third parties by, Employee without Employee’s prior written
consent. Neither the Company nor Employee will unreasonably withhold or delay
their respective consent to any proposed settlement. A party from which consent
to settle is requested shall respond to such request no later than five (5)
days, unless for good cause, but in no event less than thirty (30) days. A
party’s response shall either consent or set forth in reasonable detail the
basis on which consent is withheld. A party failing to timely respond as
provided herein shall be deemed to have consented to such proposed settlement.
24.8    Non-Exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 24 shall not be exclusive of any right that Employee
may have or hereafter may acquire under any statute or certificate of
incorporation or bylaws of the Company or any subsidiary thereof, agreement,
vote of shareholders or disinterested directors or trustees or otherwise.
25. Compliance With IRC 409A.
25.1    Application of Section 409A. To the extent of any compliance issues or
ambiguous terms, this Agreement shall be construed in such a manner so as to
comply with the requirements of Section 409A of the Code, and the rules set
forth in this Section 25.1 shall apply with respect to any payments that may be
subject to Section 409A of the Code notwithstanding any other provision of this
Agreement.
25.2    Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the Release described in Section 6.5 shall be made,
if at all, in accordance with this Section 25.2, and only if Employee has
delivered to the Company a properly executed Release for which all legally
mandated revocation rights of the Employee have expired prior to the sixtieth
(60th) day following the date of termination. Any such payment shall be made
after receipt of such executed and irrevocable Release within such sixty (60)
period, unless otherwise scheduled to be made after such period pursuant to the
terms of this Agreement; provided, however, if the sixty (60) day period for
such payments begins in one taxable year of Employee and ends in a second
taxable year of Employee, any payments otherwise payable within such sixty (60)
day period will be made in the second taxable year. Any payments due after such
sixty (60) period shall be payable in accordance with their regularly scheduled
payment date. All payments hereunder are subject to any required delay pursuant
to Section 25.3, if applicable. If the Company does not receive a properly
executed Release, for which all rights of revocation have lapsed, prior to the
time specified in this Section 25.2, Employee shall forfeit all rights to any
payments under Section 6.5 of this Agreement which are contingent on such
Release.
25.3    “Specified Employee” Delay in Payment. Notwithstanding anything herein
to the contrary, (i) if at the time of Employee’s termination of employment with
the Company Employee is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Employee hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such




--------------------------------------------------------------------------------




payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that does not cause such an accelerated or
additional tax. The Company shall consult with Employee in good faith regarding
the implementation of the provisions of this Section 25; provided that neither
the Company nor any of its employees or representatives shall have any liability
to Employee with respect to thereto. For purposes of Section 409A of the Code,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments and references herein to
Employee’s termination of employment shall refer to Employee’s “separation from
service” within the meaning of the default provisions of Treas. Reg. §
1.409A-1(h).
25.4    Expenses; In-Kind Benefits. To the extent that reimbursements or other
in-kind benefits under this Agreement constitute nonqualified deferred
compensation, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (ii) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
26.    Effect of Termination. Any termination of the Employee’s employment with
the Company shall automatically be deemed to be a simultaneous resignation of
all other positions and titles the Employee holds with the Company, Holdings or
any of their business divisions, whether as an officer, director, fiduciary,
administrator or otherwise.
27.    Section 280G. In the event that part or all of the consideration,
compensation or benefits to be paid to Employee under this Agreement together
with the aggregate present value of payments, consideration, compensation and
benefits under all other plans, arrangements and agreements applicable to
Employee (collectively, the “Total Payments”) constitute “excess parachute
payments” under Section 280G(b) of the Code subject to an excise tax under
Section 4999 of the Code, then the Total Payments to be made to Employee shall
be reduced, but only to the extent Employee would retain a greater amount on an
after-tax basis than he would retain absent such reduction, such that the value
of the Total Payments that Employee is entitled to receive shall be $1 less than
the maximum amount which Employee may receive without becoming subject to the
excise tax or resulting in a disallowance of a deduction of the payment of such
amount by the Company under Section 280G. For purposes of this Section 27, the
determination of whichever amount is greater on an after-tax basis shall be (i)
based on maximum federal, state and local income and employment tax rates and
the tax that would be imposed on Employee pursuant to Section 4999 and (ii) made
at Company expense by independent accountants selected by the Company. If the
determination made pursuant to this Section 27 results in a reduction of the
payments that would otherwise be paid to Employee, such reduction in payments
due under this Agreement shall be first applied to reduce any cash severance
payments that Employee would otherwise be entitled to receive hereunder and
shall thereafter be applied to reduce other payments and benefits in a manner
that would not result in subjecting Employee to additional taxation under
Section 409A of the Code.


[SIGNATURES ON NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
COMPANY:
TEAM HEALTH, INC.




By: /s/ H. Lynn Massingale, M.D.    
Its: Executive Chairman


EMPLOYEE:


/s/ Michael D. Snow    
MICHAEL D. SNOW












































































--------------------------------------------------------------------------------










Exhibit “A”


Management Incentive Plan


During each fiscal year of the Company (each a “Performance Period”), Employee
shall be entitled to participate in an Annual Management Incentive Plan (the
“Bonus Plan”) determined from time to time by the Board or designated
Compensation Committee of the Board (“the Committee”), referred hereinafter as
the “Administrator” of the Bonus Plan.


For purposes of the Bonus Plan, commencing with Performance Periods in 2015 and
beyond, Employee’s Target Annual Bonus opportunity for each Performance Period
will be equal to one hundred percent (100%) of Employee’s Base Salary at the
time the performance goals for the relevant Performance Period are set. In
respect of the Annual Bonus for 2014, the regular Target Annual Bonus
opportunity will be equal to seventy percent (70%) of Employee’s Base Salary as
in effect at the time the performance goals for 2014 were initially set.
Employee will be eligible to receive an additional bonus in respect of the
period from the Effective Date of this Agreement through December 31, 2014
(reflecting the portion of the year for which Employee served as Chief Executive
Officer), with a target amount equal to $270,000, based on such performance
goals as the Board or the Committee may establish. Unless otherwise determined
by the Administrator, or except as specifically provided in Section 6.5
(“Severance Compensation”) of this Employment Agreement, Employee shall not be
entitled to the payment of any bonuses under the Bonus Plan with respect to a
Performance Period in the event of the termination of Employee’s employment with
the Company for any reason prior to the last day of the applicable Performance
Period. Bonus payments, if earned, shall be paid to Employee no later than two
and one-half (2.5) months following the Performance Period to which such bonus
relates, or at such time as similar bonuses are paid to other similarly situated
employees of Company.






